DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Applicant's Amendment, filed on January 31, 2022 has been fully considered and entered.  Accordingly, Claims 1-4, 6-8, 13-18, and 20-26 are pending in this application.  Claims 1, 8, and 15 are independent claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the 
Claims 1, 8, 15, and 21 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable over Emigh (US Patent No. 8,069,162 B1) and further in view of Chang (US Patent No. 6,233,586 B1).
Regarding Claim 1, Emigh discloses an apparatus interfacing with a plurality of search engines, the apparatus comprising:
a memory device that stores a set of instructions (see Emigh, column 24, line 26, where at least one memory is contemplated); and
at least one processor device configured to execute the set of instructions to perform operations (see Emigh, column 24, line 8, where at least one CPU processor is contemplated), the operations comprising:
receiving a first search query from a first client device, the first search query including a search term derived from a user input or a user selection provided via a graphical user interface (see Emigh, column 3, line 65 – column 4, line 5, where a local search mechanism refers herein to any way that a local search may be invoked, such as a programmatic interface; examples of a local search mechanism specification include one or more of a query submission address, search term field name, other field values, referrer field name (or method of delivery, such as using REFERER keyword), and form posting method);
a search index (see Emigh, column 12, lines 61-63, where an example of a document crawler is a search engine indexer such as a web crawler or spider), a configuration file, the configuration file defining field formatting, the field formatting defining types of fields included in the type of documents stored in the collection (see Emigh, column 8, lines 3-9, where a server servicing a local search request, for example via a protocol enhancement or a filename extension, may determine it is a search request, invoke a local search function specifying a search query and optionally a referrer, and return results thereof, for example in HTML form, in plain text, or in a structured results format such as a predetermined XML format [it is the position of the Examiner that a predetermined XML format suggests an XML configuration file]); and
reformatting each of the query results based on the display formatting defined in the configuration file corresponding to the query result (see Emigh, column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]); 
causing at least a portion of the reformatted query results to be displayed in the graphical user interface (see Emigh, column 5, lines 14-20, where presentation, as well as other aspects of a standard search user interface such as location, visual appearance and options, and protocol preferences may be specified in a user, machine or enterprise specific manner, for example by storing configuration parameters in an information repository such as a local Windows registry or a database associated with a search server; see also column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]).
Emigh does not disclose:
responsive to the receiving of the first search query from the first client device, initializing a first query object based on the first search query, the first query object including a search query variable indicating the search term;
combining the plurality of instances of the first query object into a combined query to submit to a search engine, each of the plurality of instances corresponding to a different one of a 
receiving query results corresponding to each of the plurality of collections from the search engine in response to the combined query.
The combination of Emigh and Chang discloses:
responsive to the receiving of the first search query from the first client device, initializing a first query object based on the first search query, the first query object including a search query variable indicating the search term (see Chang, column 41, lines 63-67, where users can create a federated query string 43 and pass it to a federated query object FederatedQuery then invoke execute or evaluate method on that object to trigger the query processing);
combining the plurality of instances of the first query object into a combined query to submit to a search engine, each of the plurality of instances corresponding to a different one of a plurality of collections of documents configured to be simultaneously searched by the search engine, each collection of the plurality of collections of documents storing documents of a different type (see Chang, column 5, lines 19-26, where the federated query object can coordinate query processing functions such as translation, filtering, merging, and data conversion for multiple heterogeneous datastores in a single query; subqueries managed by a federated query object include parametric, text, image, SQL, and comined queries, even if the various subqueries are for different datastores (e.g., DB2, Visual Info, On Demand, Digital Library, etc.); and
receiving query results query (see Emigh, column 5, lines 14-20, where presentation, as well as other aspects of a standard search user interface such as location, visual appearance and options, and protocol preferences may be specified in a user, machine or enterprise specific manner, for example by storing configuration parameters in an information repository such as a local Windows registry or a database associated with a search server; see also column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]) corresponding to each of the plurality of collections from the search engine in response to the combined query (see Chang, column 5, lines 29-30, where the federated collection object returns the query results in a uniform and datastore-neutral format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Chang for the benefit of searching multiple heterogeneous datastores by employing an object oriented data model to define a federated query object (see Chang, Abstract).
Regarding Claim 8, Emigh discloses a non-transitory computer readable medium that stores a set of instructions that, when executed by the electronic device, cause the electronic device to perform a method, the method comprising:
receiving a first search query from a first client device, the first search query including a search term derived from a user input or a user selection provided via a graphical user interface (see Emigh, column 3, line 65 – column 4, line 5, where a local search mechanism refers herein to any way that a local search may be invoked, such as a programmatic interface; examples of a local search mechanism specification include one or more of a query submission address, search term field name, other field values, referrer field name (or method of delivery, such as using REFERER keyword), and form posting method);
a search index (see Emigh, column 12, lines 61-63, where an example of a document crawler is a search engine indexer such as a web crawler or spider), a configuration file, the configuration file defining field formatting, the field formatting defining types of fields included in the type of documents stored in the collection (see Emigh, column 8, lines 3-9, where a server servicing a local search request, for example via a protocol enhancement or a filename extension, may determine it is a search request, invoke a local search function specifying a search query and optionally a referrer, and return results thereof, for example in HTML form, in plain text, or in a structured results format such as a predetermined XML format [it is the position of the Examiner that a predetermined XML format suggests an XML configuration file]); and
reformatting each of the query results based on the display formatting defined in the configuration file corresponding to the query result (see Emigh, column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]); 
causing at least a portion of the reformatted query results to be displayed in the graphical user interface (see Emigh, column 5, lines 14-20, where presentation, as well as other aspects of a standard search user interface such as location, visual appearance and options, and protocol preferences may be specified in a user, machine or enterprise specific manner, for example by storing configuration parameters in an information repository such as a local Windows registry or a database associated with a search server; see also column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]).
Emigh does not disclose:
responsive to the receiving of the first search query from the first client device, initializing a first query object based on the first search query, the first query object including a search query variable indicating the search term;
combining the plurality of instances of the first query object into a combined query to submit to a search engine, each of the plurality of instances corresponding to a different one of a plurality of collections of documents configured to be simultaneously searched by the search 
receiving query results corresponding to each of the plurality of collections from the search engine in response to the combined query.
The combination of Emigh and Chang discloses:
responsive to the receiving of the first search query from the first client device, initializing a first query object based on the first search query, the first query object including a search query variable indicating the search term (see Chang, column 41, lines 63-67, where users can create a federated query string 43 and pass it to a federated query object FederatedQuery then invoke execute or evaluate method on that object to trigger the query processing);
combining the plurality of instances of the first query object into a combined query to submit to a search engine, each of the plurality of instances corresponding to a different one of a plurality of collections of documents configured to be simultaneously searched by the search engine, each collection of the plurality of collections of documents storing documents of a different type (see Chang, column 5, lines 19-26, where the federated query object can coordinate query processing functions such as translation, filtering, merging, and data conversion for multiple heterogeneous datastores in a single query; subqueries managed by a federated query object include parametric, text, image, SQL, and comined queries, even if the various subqueries are for different datastores (e.g., DB2, Visual Info, On Demand, Digital Library, etc.); and
receiving query results query (see Emigh, column 5, lines 14-20, where presentation, as well as other aspects of a standard search user interface such as location, visual appearance and options, and protocol preferences may be specified in a user, machine or enterprise specific manner, for example by storing configuration parameters in an information repository such as a local Windows registry or a database associated with a search server; see also column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]) corresponding to each of the plurality of collections from the search engine in response to the combined query (see Chang, column 5, lines 29-30, where the federated collection object returns the query results in a uniform and datastore-neutral format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Chang for the benefit of searching multiple heterogeneous datastores by employing an object oriented data model to define a federated query object (see Chang, Abstract).
Regarding Claim 15, Emigh discloses a computer-implemented method comprising:
receiving a first search query from a first client device, the first search query including a search term derived from a user input or a user selection provided via a graphical user interface (see Emigh, column 3, line 65 – column 4, line 5, where a local search mechanism refers herein to any way that a local search may be invoked, such as a programmatic interface; examples of a local search mechanism specification include one or more of a query submission address, search term field name, other field values, referrer field name (or method of delivery, such as using REFERER keyword), and form posting method);
a search index (see Emigh, column 12, lines 61-63, where an example of a document crawler is a search engine indexer such as a web crawler or spider), a configuration file, the configuration file defining field formatting, the field formatting defining types of fields included in the type of documents stored in the collection (see Emigh, column 8, lines 3-9, where a server servicing a local search request, for example via a protocol enhancement or a filename extension, may determine it is a search request, invoke a local search function specifying a search query and optionally a referrer, and return results thereof, for example in HTML form, in plain text, or in a structured results format such as a predetermined XML format [it is the position of the Examiner that a predetermined XML format suggests an XML configuration file])
reformatting each of the query results based on the display formatting defined in the configuration file corresponding to the query result (see Emigh, column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]); 
causing at least a portion of the reformatted query results to be displayed in the graphical user interface (see Emigh, column 5, lines 14-20, where presentation, as well as other aspects of a standard search user interface such as location, visual appearance and options, and protocol preferences may be specified in a user, machine or enterprise specific manner, for example by storing configuration parameters in an information repository such as a local Windows registry or a database associated with a search server; see also column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]).
Emigh does not disclose:
responsive to the receiving of the first search query from the first client device, initializing a first query object based on the first search query, the first query object including a search query variable indicating the search term;
combining the plurality of instances of the first query object into a combined query to submit to a search engine, each of the plurality of instances corresponding to a different one of a plurality of collections of documents configured to be simultaneously searched by the search engine, each collection of the plurality of collections of documents storing documents of a different type; and
receiving query results corresponding to each of the plurality of collections from the search engine in response to the combined query.
The combination of Emigh and Chang discloses:
responsive to the receiving of the first search query from the first client device, initializing a first query object based on the first search query, the first query object including a search query variable indicating the search term (see Chang, column 41, lines 63-67, where users can create a federated query string 43 and pass it to a federated query object FederatedQuery then invoke execute or evaluate method on that object to trigger the query processing);
combining the plurality of instances of the first query object into a combined query to submit to a search engine, each of the plurality of instances corresponding to a different one of a plurality of collections of documents configured to be simultaneously searched by the search engine, each collection of the plurality of collections of documents storing documents of a different type (see Chang, column 5, lines 19-26, where the federated query object can coordinate query processing functions such as translation, filtering, merging, and data conversion for multiple heterogeneous datastores in a single query; subqueries managed by a federated query object include parametric, text, image, SQL, and comined queries, even if the various subqueries are for different datastores (e.g., DB2, Visual Info, On Demand, Digital Library, etc.); and
receiving query results query (see Emigh, column 5, lines 14-20, where presentation, as well as other aspects of a standard search user interface such as location, visual appearance and options, and protocol preferences may be specified in a user, machine or enterprise specific manner, for example by storing configuration parameters in an information repository such as a local Windows registry or a database associated with a search server; see also column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]) corresponding to each of the plurality of (see Chang, column 5, lines 29-30, where the federated collection object returns the query results in a uniform and datastore-neutral format).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Chang for the benefit of searching multiple heterogeneous datastores by employing an object oriented data model to define a federated query object (see Chang, Abstract).
Regarding Claim 21, Emigh in view of Chang discloses the method of Claim 15, wherein it is the position of the Examiner that it is well known in the art that a document collection can contain at least 2 million documents. 
Claims 2, 3, 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh as applied to Claims 1, 8, 15, and 21 above, and further in view of Gemmell (PG Pub. No. 2005/0080769 A1).
Regarding Claim 2, Emigh in view of Chang discloses the apparatus of Claim 1, wherein:
Emigh does not disclose the graphical user interface comprises a graph of the reformatted query results corresponding to a first user selection.  Gemmell discloses the graphical user interface comprises a graph of the reformatted query results corresponding to a first user selection (see Gemmell, paragraph [0007], where present invention is directed toward a user interface system and process for graphically displaying the results of a search to a user on a display device via a search results window; these results can be presented in either a clustering or histogram format, or both).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Gemmell for the benefit of allowing the user to visualize search results graphically (see Gemmell, Abstract).
Regarding Claim 3, Emigh in view of Chang and Gemmell discloses the apparatus of Claim 2, the operations further comprising:
Emigh does not disclose receiving a second user selection, the second user selection corresponding to a region of the graph and generating a second query object based on the second user selection, the second query object being for a subset of the query results corresponding to the region.  Gemmell discloses receiving a second user selection, the second user selection corresponding to a region of the graph, and generating a second query object based on the second user selection, the second query object being for a subset of the query results corresponding to the region (see Gemmell, paragraph [0007], where histogram and/or clustering of the search results allows the user to easily browse through the results, and as will be described shortly, filter (i.e., reduce to a smaller set) the results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Gemmell for the benefit of allowing the user to visualize search results graphically (see Gemmell, Abstract).
Regarding Claim 16, Emigh in view of Chang discloses the computer-implemented method of Claim 15, wherein:
Emigh does not disclose the graphical user interface comprises a graph of the reformatted query results corresponding to a first user selection.  Gemmell discloses the graphical user interface comprises a graph of the reformatted query results corresponding to a first user selection (see Gemmell, paragraph [0007], where present invention is directed toward a user interface system and process for graphically displaying the results of a search to a user on a display device via a search results window; these results can be presented in either a clustering or histogram format, or both).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Gemmell for the benefit of allowing the user to visualize search results graphically (see Gemmell, Abstract).
Regarding Claim 17, Emigh in view of Chang and Gemmell discloses the computer-implemented method of Claim 16, the method further comprises:
Emigh does not disclose receiving a second user selection, the second user selection corresponding to a region of the graph, and generating a second query object based on the second user selection, the second query object being for a subset of the query results corresponding to the region.  Gemmell discloses receiving a second user selection, the second user selection corresponding to a region of the graph, and generating a second query object based on the second user selection, the second query object being for a subset of the query results corresponding to the region (see Gemmell, paragraph [0007], where histogram and/or clustering of the search results allows the user to easily browse through the results, and as will be described shortly, filter (i.e., reduce to a smaller set) the results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Gemmell for the benefit of allowing the user to visualize search results graphically (see Gemmell, Abstract).
Claims 4 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh, Chang, and Gemmell as applied to Claims 2, 3, 16, and 17 above, and further in view of Patel (PG Pub. No. 2015/0169499 A1).
Regarding Claim 4, Emigh in view of Chang and Gemmell discloses the apparatus of Claim 2, wherein:
Emigh does not disclose responsive to a second user selection, the graphical user interface comprises a document display region that displays a document containing a field and highlighting the field.  Patel discloses responsive to a second user selection, the graphical user interface comprises a document display region that displays a document containing a field and highlighting the field (see Patel, paragraph [0009], for a system highlights search terms in documents distributed over a network; the system generates a search query that includes a search term and, in response to the search query, receives a list of one or more references to documents in the network; the system receives selection of one of the references and retrieves a document that corresponds to the selected reference; the system then highlights the search term in the retrieved document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Patel for the benefit of aiding the user in determining the relevance of a search result (see Patel, paragraph [0007]).
Regarding Claim 18, Emigh in view of Chang and Gemmell discloses the computer-implemented method of Claim 15, wherein:
Emigh does not disclose responsive to a second user selection, the graphical user interface comprises a document display region that displays a document containing a field and highlighting the field.  Patel discloses responsive to a second user selection, the graphical user interface comprises a document display region that displays a document containing a field and highlighting the field (see Patel, paragraph [0009], for a system highlights search terms in documents distributed over a network; the system generates a search query that includes a search term and, in response to the search query, receives a list of one or more references to documents in the network; the system receives selection of one of the references and retrieves a document that corresponds to the selected reference; the system then highlights the search term in the retrieved document).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Patel for the benefit of aiding the user in determining the relevance of a search result (see Patel, paragraph [0007]).
Claims 6, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh and Chang as applied to Claims 1, 8, 15, and 21 above, and further in view of Pavlik.
Regarding Claim 6, Emigh in view of Chang discloses the apparatus of Claim 1, the operations further comprising:
Emigh does not disclose exporting a report summarizing the reformatted query results based on the configuration file.  Pavlik discloses exporting a report summarizing the reformatted query results based on the configuration file (see Pavlik, paragraph [0241], where search results screen 900 still further includes a save search results button 912, which allows the user to save the current search results to the mass storage device (hard disk) 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Pavlik for the benefit of saving search queries and their associated results to disk (see Pavlik, paragraph [0241]).
Regarding Claim 13, Emigh in view of Chang discloses the non-transitory computer readable medium of Claim 8, wherein the method further comprises:
Emigh does not disclose automatically exporting a report summarizing the reformatted query results based on the configuration file.  Pavlik discloses automatically exporting a report summarizing the reformatted query results based on the configuration file (see Pavlik, paragraph [0241], where search results screen 900 still further includes a save search results button 912, which allows the user to save the current search results to the mass storage device (hard disk) 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Pavlik for the benefit of saving search queries and their associated results to disk (see Pavlik, paragraph [0241]).
Regarding Claim 20, Emigh in view of Chang discloses the computer-implemented method of Claim 15, wherein the method further comprises:
Emigh does not disclose automatically exporting a report summarizing the reformatted query results based on the configuration file.  Pavlik discloses automatically exporting a report summarizing the reformatted query results based on the configuration file (see Pavlik, paragraph [0241], where search results screen 900 still further includes a save search results button 912, which allows the user to save the current search results to the mass storage device (hard disk) 310).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Pavlik for the benefit of saving search queries and their associated results to disk (see Pavlik, paragraph [0241]).
Claims 7 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh, Chang, and Gemmell as applied to Claims 2, 3, 16, and 17 above, and further in view of Zamir (US Patent No. 8,577,868 B1).
Regarding Claim 7, Emigh in view of Chang and Gemmell discloses the apparatus of Claim 2, the operations further comprising:
Emigh does not disclose receiving, via the graphical user interface, document flagging criteria, initializing a second query object based on the document flagging criteria and the first query object, performing a second search with the second query object, and causing updating of the graphical user interface to display flag icons adjacent to each of the reformatted query results that are present in the portion of the query results.  Zamir discloses receiving, via the graphical user interface, document flagging criteria (see Zamir, column 9, lines 27-30, where one or more of the search results may be automatically bookmarked (block 1230); the one or more search results may be automatically bookmarked based on a number of different user-selected criteria), initializing a second query object based on the document flagging criteria and the first query object (see Zamir, column 1, lines 42-46, where the method may also include searching a corpus of documents based on the search query to produce first search results and searching the set of bookmarks associated with the user based on the search query to produce second search results), performing a second search with the second query object (see Zamir, column 1, lines 42-46, where the method may also include searching a corpus of documents based on the search query to produce first search results and searching the set of bookmarks associated with the user based on the search query to produce second search results), and causing updating of the graphical user interface to display flag icons adjacent to each of the reformatted query results that are present in the portion of the query results (see Zamir, column 10, lines 51-53, where in another implementation, search results 1650 [bookmarked results] may be visually distinguished (e.g., highlighted or segregated) from search results 1640 [unbookmarked results] [it is the position of the Examiner that marking search results fitting a document flagging criteria with a flag icon is not patentably distinguishable from highlighting bookmarked search results]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Zamir for the benefit of automatically bookmarking search results for the user (see Zamir, Abstract).
Regarding Claim 14, Emigh in view of Chang and Gemmell discloses the non-transitory computer readable storage medium of Claim 8, the wherein the method further comprises:
Emigh does not disclose receiving, via the user interface, document flagging criteria, initializing a second query object based on the document flagging criteria and the first query object, performing a second search with the second query object, and causing updating of the graphical user interface to display flag icons adjacent to each of the reformatted query results that are present in the portion of the query results.  Zamir discloses receiving, via the user interface, document flagging criteria (see Zamir, column 9, lines 27-30, where one or more of the search results may be automatically bookmarked (block 1230); the one or more search results may be automatically bookmarked based on a number of different user-selected criteria), initializing a second query object based on the document flagging criteria and the first query object (see Zamir, column 1, lines 42-46, where the method may also include searching a corpus of documents based on the search query to produce first search results and searching the set of bookmarks associated with the user based on the search query to produce second search results), performing a second search with the second query (see Zamir, column 1, lines 42-46, where the method may also include searching a corpus of documents based on the search query to produce first search results and searching the set of bookmarks associated with the user based on the search query to produce second search results), and causing updating of the graphical user interface to display flag icons adjacent to each of the reformatted query results that are present in the portion of the query results (see Zamir, column 10, lines 51-53, where in another implementation, search results 1650 [bookmarked results] may be visually distinguished (e.g., highlighted or segregated) from search results 1640 [unbookmarked results] [it is the position of the Examiner that marking search results fitting a document flagging criteria with a flag icon is not patentably distinguishable from highlighting bookmarked search results]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Zamir for the benefit of automatically bookmarking search results for the user (see Zamir, Abstract).
Claims 22 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Emigh and Chang as applied to Claims 1, 8, 15, and 21 above, and further in view of Auerbach (PG Pub. No. 2008/0059419 A1).
Regarding Claim 22, Emigh in view of Chang discloses the method of Claim 15, wherein:
the search engine stores a collection of documents to be searched and a configuration file, the configuration file defining additional field formatting, the field formatting defining fields included in the documents (see Emigh, column 8, lines 3-9, where a server servicing a local search request, for example via a protocol enhancement or a filename extension, may determine it is a search request, invoke a local search function specifying a search query and optionally a referrer, and return results thereof, for example in HTML form, in plain text, or in a structured results format such as a predetermined XML format [it is the position of the Examiner that a predetermined XML format suggests an XML configuration file]);
the configuration file additional display formatting for additional collection, the display formatting describing how additional fields are to be displayed in the graphical user interface (see Emigh, column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results [it is the position of the Examiner that ‘display-ready results’ suggests a configuration describing how fields are to be displayed in the graphical user interface]);
Emigh does not disclose:
additional fields in an additional collection to be searched; and
an additional collection of documents is stored in the storage of the search engine, the operations further comprising creating an additional instance of the first query object, the additional instance of the first query object being usable by the search engine for searching the additional collection of documents.
Chang discloses:
additional fields in an additional collection to be searched (see Chang, column 42, lines 10-23, where the query processing module will perform the following tasks: query translation translates the query canonical form into several native queries that corresponds to each native data store associated to this federated data store; the translation information is obtained from schema mapping; data conversion: converts data in the query into a native data type for each of the associated native data stores; this process uses the mapping and conversion mechanisms described in the schema mapping).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Chang for the benefit of searching multiple heterogeneous datastores by employing an object oriented data model to define a federated query object (see Chang, Abstract).
Emigh in view of Chang does not disclose an additional collection of documents is stored in the storage of the search engine, the operations further comprising creating an additional Auerbach discloses an additional collection of documents is stored in the storage of the search engine (see Auerbach, paragraph [0045], where the server device 150, or related device, has previously performed a crawl of the network 106 to locate articles, such as web pages, stored at other devices or systems coupled to the network 106, and indexed the articles in memory 162), the operations further comprising creating an additional instance of the first query object, the additional instance of the first query object being usable by the search engine for searching the additional collection of documents (see Auerbach, paragraph [0035], where a single index may comprise both a local and a global index. For example, in one embodiment, an index may comprise both local and global information).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh and Chang with Auerbach for the benefit of combining the results of searches of both local and global information in a single, unified interface in an effective manner (see Auerbach, paragraph [0004]).
Regarding Claim 23, Emigh in view of Chang and Auerbach discloses the method of Claim 22, wherein:
Emigh does not disclose the translating of the first query object includes combining the first query object and the additional instance of the first query object into a combined query before submitting the combined query to the search engine, the operations further comprising performing post-processing functions to compare and separate the query results for the combined query.  Auerbach discloses the translating of the first query object includes combining the first query object and the additional instance of the first query object into a combined query before submitting the combined query to the search engine, the operations further comprising performing post-processing functions to compare and separate the query results for the combined query (see Auerbach, paragraph [0035], where a single index may comprise both a local and a global index. For example, in one embodiment, an index may comprise both local and global information; see also paragraph [0100], where inserts may comprise content comprising … links to local and global search results).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Auerbach for the benefit of combining the results of searches of both local and global information in a single, unified interface in an effective manner (see Auerbach, paragraph [0004]).
Claim 24 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh and Chang as applied to Claims 1, 8, and 15 above, and further in view of Sharma (PG Pub. No. 2013/0219456 A1).
Regarding Claim 24, Emigh discloses the method of Claim 15, wherein:
Emigh does not disclose the configuration file includes access control data, the operations further comprising determining that user authentication credentials associated with the first query object are sufficient to permit searching of the collection based on the access control data.  Sharma discloses the configuration file includes access control data, the operations further comprising determining that user authentication credentials associated with the first query object are sufficient to permit searching of the collection based on the access control data (see Sharma, paragraph [0081], where the application provides the capability to search for document within/across folders, sites, and storage domains, under an embodiment; see also paragraph [0062], where the ACXS maintains (in ACXS cloud based storage) … a permissions document 340).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Sharma for the benefit of controlling user access to managed content (see Sharma, Abstract).
Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh and Chang as applied to Claims 1, 8, 15, and 21 above, and further in view of Getchius.
Regarding Claim 25, Emigh in view of Chang discloses the method of Claim 15, further comprising:
Emigh does not disclose storing the translated first query object and the query results in a cache.  Getchius discloses storing the translated first query object and the query results in a cache (see Getchius, Fig. 4, for Data Query Cache 580; see also Fig. 33, where at step 200 a determination is made as to whether a data set in the data query cache corresponds to the current query being made [it is the position of the Examiner that using the query as an index into a query results cache constitutes storing the query results at a memory location associated with the translated first query object]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Getchius for the benefit of using data from a data query cache to perform data queries (see Getchius, Abstract).
Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Emigh, Chang, and Getchius as applied to Claim 25 above, and further in view of Bonwick (PG Pub. No. 2007/0106846 A1).
Regarding Claim 26, Emigh in view of Chang and Getchius discloses the method of Claim 25, wherein:
Emigh does not disclose the cache includes one or more configurable policies, including a definition of an amount of data stored by the cache and caching trigger conditions, the operations further comprising altering the cache based on a size of the query results and the configurable policies.  Bonwick discloses the cache includes one or more configurable policies, including a definition of an amount of data stored by the cache and caching trigger conditions, the operations further comprising altering the cache based on a size of the query results and the configurable policies (see Bonwick, paragraph [0009], wherein the cache is configured to: receive a request to store a block, determine whether the cache is able to expand, if the cache is able to expand: expand the cache to obtain an expanded cache, and store the block in the expanded cache).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to combine Emigh with Bonwick for the benefit of adapting the size of the cache at runtime (see Bonwick, paragraph [0023]).
Response to Arguments
Applicant’s Arguments, filed January 31, 2022, have been fully considered, but they are not persuasive.
Applicant argues on page 10 of Applicant’s Remarks that Emigh, alone, or in combination with Cheng does not teach, disclose, or fairly suggest, all of the elements of Independent Claims 1, 8, and 15.  Specifically, Applicant argues that the combination of Emigh and Chang does not disclose “a configuration file, the configuration file defining field formatting and display formatting for the collection, the field formatting defining types of fields included in the type of documents stored in the collection, the display formatting describing how the fields are to be displayed in the graphical user interface.”  The Examiner respectfully disagrees.
Merriam-Webster’s Dictionary defines XML as the following:
a markup language with use and design similar to HTML but employing tags defined by the user that can be used to indicate both the logical structure and the display specifications of the coded data (emphasis added by Examiner).
Emigh discloses returning search results to the user using XML formatting (see Emigh, column 10, lines 36-39, where search results may be received from a server 406; examples of search results include display-ready search results such as an HTML document, and structured data such as XML-formatted results).  It is the position of the Examiner that the XML document, which describes how the search results are to be displayed, constitutes a configuration file as claimed by the Applicant.  For at least these reasons, it is the position of the Examiner that the combination of Emigh and Chang discloses all of the elements of Independent Claim 1 and equivalent Claims 8 and 15.
Conclusion
The prior art made of record but not relied upon is considered pertinent to the applicant’s disclosure:
Amouroux (US Patent No. 6,704,726 B1), which concerns querying multiple data heterogeneous data sources using adapters specific to each data source.
Morgan (PG Pub. No. 2007/0112772 A1), which concerns providing secure data transferred onto a secured partition.
Baker (PG Pub. No. 2014/0195515 A1), which concerns, querying and displaying data using interactive three-dimensional representations. 
Salam (PG Pub. No. 2007/0022125 A1), which concerns accumulating, storing, sharing, annotating, manipulating, and combining search results.
Naam (PG Pub. No. 2006/0206475 A1), which concerns generating attribute-based selectable search extensions.
Dugan (PG Pub. No. 2010/0169325 A1), which concerns display for weighted multi-term searches.
Quinlan (PG Pub. No. 2011/0113062 A1), which concerns searching disparate datastores via a remote device.
Hill (PG Pub. No. 2010/0306249 A1), which concerns social network systems and methods.
Elyada (PG Pub. No. 2012/0095980 A1), which concerns search session refinement.
Davidson (PG Pub. No. 2007/0033569 A1), which concerns offline usage, data structures, and related methods. 
Folting (PG Pub. No. 2007/0061746 A1), which concerns filtering a user interface for a data summary table.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to FARHAD AGHARAHIMI whose telephone number is (571)272-9864. The examiner can normally be reached M-F 9am - 5pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Apu Mofiz can be reached on 571-272-4080. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/FARHAD AGHARAHIMI/Examiner, Art Unit 2161                                                                                                                                                                                                        










/APU M MOFIZ/Supervisory Patent Examiner, Art Unit 2161